Title: To George Washington from Joseph Reed, 4 April 1778 [letter not found]
From: Reed, Joseph
To: Washington, George

Letter not found: from Joseph Reed, 4 April 1778. In his diary entry for 4 April 1778, Christopher Marshall wrote: “About eight o’clock waited upon Gen. Read

at Wm. Atlee’s. He there wrote a polite letter to Gen. Washington on my application, in order to procure a pass for daughter Patience to go to Philadelphia, to secure sundries belonging to my three sons” (Duane, Marshall’s DiaryWilliam Duane, ed. Extracts from the Diary of Christopher Marshall, Kept in Philadelphia and Lancaster, during the American Revolution, 1774–1781. 1877. Reprint. New York, 1969., 175).